DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (20060148262).
Lee teaches microelectromechanical optical display devices. 
Lee, paragraph 17 of the PGPUB, Fig. 2A, teaches an optical stack layer 203 is formed on a transparent substrate 200. An exemplary method of forming the optical stack is described as follows. A transparent conductive layer 201 is formed on the substrate 200 by, for example, evaporation and deposition. A dielectric layer 202 is then formed on the transparent conductive layer 201 by, for example, deposition. In this embodiment, the optical stack layer 203 comprises the transparent conductive layer 201 and the dielectric layer 202. The substrate 200 can be a glass, quartz, mylar or plastic substrate. The material of the transparent conductive layer 201 can be indium-tin-oxide (ITO), indium-zinc-oxide (IZO) or other transparent metals. The material of the dielectric layer 202 can be aluminum oxide, silicon oxide, silicon nitride, silicon oxynitride or other transparent dielectric materials.

    PNG
    media_image1.png
    348
    812
    media_image1.png
    Greyscale

	The microelectromechanical optical display comprising a glass substrate wherein ITO layer is formed on the substrate and a silicon oxynitride layer is formed on the ITO layer as taught by Lee reads on the micro-electromechanical device as claimed in claim 19. 
	Lee teaches the silicon oxynitride film is adhesive to the ITO layer without requiring an adhesion layer or intermediate layer as claimed in claim 19. 
The microelectromechanical optical display as taught by Lee is the same micro-electromechanical device as claimed in claim 19 and therefore it would be expected that the microelectromechanical optical display as taught by Lee is wet-etchable such that when an etchant forms an opening in the silicon oxynitride film to define and expose and electrode surface, the opening and the electrode surface are free of damage and contaminants as compared to a film subjected to plasma etching as claimed in claim 19.  

s 19 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (20170248536). 
Chen teaches a MEMS humidity sensor. 
Chen, paragraph 9 of the PGPUB, teaches the MEMS humidity sensor includes a first substrate 110, a second substrate 120 and a sensing structure 130. 
Chen, paragraph 10 of the PGPUB, teaches each of the first substrate 110 and the second substrate 120 includes a bulk substrate, such as silicon substrate or a non - silicon substrate. 
Chen, paragraph 15 of the PGPUB, teaches the second substrate 120 includes a conductive layer 1242 facing the sensing structure 130. The conductive layer 1242 is made of metal or a metal compound, such as Mo, Cr, AI, Nd, Ti, Cu, Ag, Au, Zn, In, Ga, Pt, Ag, Au, any other suitable material or a combination thereof. 
Chen, paragraph 17 of the PGPUB, teaches the second substrate 120 further includes an insulating layer 126 over the conductive layer 1242.  The insulating layer 126 is made of silicon oxide, silicon nitride, silicon oxynitride, any other suitable material or a combination thereof. 
	The MEMS humidity sensor comprising a silicon substrate wherein a metal layer is formed on the substrate and a silicon oxynitride layer is formed on the metal layer as taught by Chen reads on the micro-electromechanical device as claimed in claim 19. 
Lee teaches the silicon oxynitride film is adhesive to the ITO layer without requiring an adhesion layer or intermediate layer as claimed in claim 19. 
The MEMS humidity sensor as taught by Chen is the same micro-electromechanical device as claimed in claim 19 and therefore it would be expected that 

Regarding claim 21, Chen teaches a substrate comprising silicon and a metal comprising platinum. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (20100328840). 
Yamazaki teaches a MEMS device. 
Yamazaki, paragraph 23 of the PGPUB, teaches as shown in FIGS. 1 and 2, the MEMS device according to this embodiment is provided on a substrate 1. The substrate 1 is an insulating substrate of glass. 
Yamazaki, paragraph 103 of the PGPUB, teaches as shown in FIG.4, in a MEMS device, an insulator 65 constituting a MIM capacitance element 50 is of a material different from that of insulator 20 constituting the MEMS variable capacitance element 10. A dielectric constant of insulator 65 (second dielectric constant) is higher than a dielectric constant of insulator 20 (first dielectric constant).
Yamazaki, paragraph 114 of the PGPUB, teaches in the MIM formation area 50,  the surfaces of electrode 52 and interconnect 51 are exposed.

Yamazaki, paragraph 116 of the PGPUB, teaches insulator 65 may be made of silicon dioxide, silicon nitride, or silicon oxynitride, as long as the dielectric constant of these materials is higher than that of the material of insulator 20.
Yamazaki, paragraph 72 of the PGPUB, teaches in a MIM formation area 50, a conductive layer 52 is used as a lower electrode of a MIM capacitance element.
Yamazaki, paragraph 25 of the PGPUB, teaches The lower signal electrode 12 is provided on the substrate 1, extending in the y-direction. the lower signal electrode 12 is fixed on the substrate 1. The lower signal electrode 12 is made of a metal such as aluminum (Al), copper (Cu), platinum (Pt) or gold (Au), or an alloy of these metals. 
The MEMS humidity sensor comprising a glass substrate wherein a metal layer is formed on the substrate and a silicon oxynitride layer is formed on the metal layer as taught by Yamazaki reads on the micro-electromechanical device as claimed in claim 19. 
Yamazaki teaches the silicon oxynitride film is adhesive to the metal layer without requiring an adhesion layer or intermediate layer as claimed in claim 19. 

Regarding claim 20, Yamazaki teaches the substrate is glass and the metal is gold. 

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20040113513 teaches a MEMS device of the invention comprises a substrate and a pair of MEMS elements supported by the substrate, each of the MEMS elements having a bottom surface facing the substrate, a top surface and a side wall.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	3/1/2022